Citation Nr: 0943640	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability. 

2.  Entitlement to an increased rating for a low back 
disability, currently rated 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 1966 
to May 1986.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that in pertinent part granted an increased (10 
percent) rating for chronic low back strain with disc 
disease, granted service connection and an initial 10 percent 
rating for left knee degenerative joint disease and residuals 
of synovectomy, meniscectomy, lateral patellar release, and 
chondroplasty.  The decision also denied entitlement to a 
total disability rating based on individual unemployability 
(hereinafter referred to as TDIU).

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the appeal period, the left knee disability 
has been manifested by painful limitation of flexion and 
extension, crepitus, pain on compression, and additional 
functional impairment due to pain on extension.  

2.  There is X-ray evidence of left knee arthritis, but left 
knee instability is not shown. 

3.  The thoracolumbar spine disability has been manifested 
throughout the appeal period by limited motion to 72 degrees 
of flexion, to 15 degrees of extension, 19 degrees of right 
lateral bending, 19 degrees of left lateral bending, and to 
23 degrees of right rotation and 27 degrees of left rotation.  

4.  Additional functional impairment due to pain on use of 
the thoracolumbar spine is shown.  
CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating higher than 
10 percent for a left knee limitation of flexion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5003, 5260 
(2009).

2.  The criteria for a separate 10 percent initial schedular 
rating for a left knee limitation of extension are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5261 (2009).

3.  The criteria for a 20 percent schedular rating for the 
service-connected thoracolumbar spine disability are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, adequate notice was provided in May 2004 and in April 
and December 2005.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The claimant challenges the initial evaluation assigned 
following the grant of service connection for the left knee.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
has been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Because the notice that was 
provided before service connection was granted is sufficient, 
VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
and private outpatient treatment reports.  The claimant was 
afforded VA medical examinations in June 2005.  The claimant 
has not reported an increase or a change in symptoms since 
those examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
TDIU must be considered.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has also held that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  

Left Knee Rating

The left knee has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Code 5003-5257.  Under 
Diagnostic Code 5003, degenerative arthritis (hypertrophic or 
osteoarthritis) when established by X-ray findings is rated 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Code 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009). 

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2009).

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2009).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2009).    

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97.  

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VA's General Counsel 
(GC) held that these separate ratings should each take into 
consideration any additional functional loss due to pain 
under 38 C.F.R. § 4.40 and DeLuca, and that these separate 
ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 9-2004.  

In April 2004 the Veteran claimed service connection for 
residuals of a left knee injury.  He submitted an August 1996 
private medical examination report that reflects a history of 
left knee internal derangement.  The physician noted knee 
swelling, internal derangement, and arthritis of the left 
knee joint.  The examining physician, C. Codding, M.D 
reported, "I am unable to pick up any ligament 
instability."  The August 1996 diagnosis, however, was 
"Internal derangement of the left knee with instability."  
In September 1996, H. Seradge, M.D., reported osteoarthritic 
changes for which arthroscopy was planned.  

According to a June 2005 VA general medical compensation 
examination report, the Veteran complained of continuous left 
knee pains that precluded many activities.  Pain-free range 
of motion was to 72 degrees of flexion and to zero degrees of 
extension.  The left patella exhibited crepitus and pain on 
compression and the medial joint line was tender.  There was 
no evidence of instability in any plane.  There was no 
evidence of fatigue during range of motion testing.  X-rays 
showed mild degenerative joint disease.  The diagnosis was 
status post arthroscopic synovectomy, partial medial 
meniscectomy, lateral patellar release, chondroplasty, and 
mild degenerative joint disease.  The physician felt that the 
functional limitation was mild.  The Veteran was felt to be 
capable of gainful employment. 

In January 2008, the Veteran reported constant left knee pain 
that limited all activities.  

The left knee disability is currently manifested by painful 
limitation of motion, crepitus, pain on compression, and 
additional pain on use.  Comparing these manifestations with 
the criteria of the rating schedule, the Board finds that the 
criteria for a schedular rating of 10 percent under 
Diagnostic Code 5003 are met.  There is noncompensable 
limitation of flexion, but pain on motion and X-ray evidence 
of arthritis.  

Considering the tenets of DeLuca, supra, however, because 
additional functional impairment due to pain is shown, the 
Board will consider an additional 10 percent for painful use, 
that is, pain on extension.  As noted above, VAOPGCPREC 9-
2004 specifically authorizes two ratings where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg.  These separate ratings should each take into 
consideration any additional functional loss due to pain 
under 38 C.F.R. § 4.40 and DeLuca, and these separate ratings 
do not amount to pyramiding under 38 C.F.R. § 4.14. 

In this case,  the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for a rating greater than 10 percent for left knee limitation 
of flexion, and that the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  However, the evidence favors a separate 10 
percent rating for limitation of extension of the left knee 
for the entire appeal period.  The claim for a schedular 
disability rating greater than 10 percent for left knee 
limitation of flexion is therefore denied, while a separate 
schedular disability rating of 10 percent for left knee 
limitation of extension is granted.  

Lumbar Spine Rating

The lumbar spine has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Code 5299-5237.  The 
General Rating Formula for Diseases and Injuries of the Spine 
includes Diagnostic Code 5237, Lumbosacral or cervical 
strain, which is rated as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................	100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................................................................	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.........................	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................	10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

In April 2004 the Veteran requested an increased rating.  He 
reported that he could not sit or stand for more than a few 
minutes and could not lift any weight at all.  

In December 2004, a private osteopath noted that an 
inspection of the bones, joints, and muscles was 
unremarkable.  

According to a June 2005 VA general medical compensation 
examination report, the Veteran complained of steady, aching 
pain in the lower lumbar area.  Lifting more than 25 pounds 
increased the pain.  Heavy work caused flare-ups.  
Radiculopathy was not complained of or seen by the examiner.  
Pain free range of motion was to 72 degrees of flexion, to 15 
degrees of extension, 19 degrees of right lateral bending, 19 
degrees of left lateral bending, and to 23 degrees of right 
rotation and 27 degrees of left rotation.  There was no 
spasm, crepitus, or fatigue.  

Lumbosacral X-rays showed mild spondylosis and sclerosis.  
The diagnosis was chronic myofascial /mechanical low back 
pain with mild spondylosis and mild functional limitation due 
to loss of motion.  The Veteran was felt to be capable of 
gainful employment. 

In January 2008, the Veteran reported constant low back pain 
that limited all activities.  

The lumbar spine disability has been manifested throughout 
the appeal period by limited motion to 72 degrees of flexion, 
to 15 degrees of extension, 19 degrees of right lateral 
bending, 19 degrees of left lateral bending, and to 23 
degrees of right rotation and 27 degrees of left rotation.  
Comparing these manifestations with the criteria of the 
rating schedule, it is clear that the criteria for a 10 
percent rating are not more nearly approximated.  Considering 
the tenets of DeLuca, supra, however, because additional 
functional impairment due to pain on use, the Board will 
consider an additional 10 percent for painful use, including 
the flare-ups.  Thus, the overall impairment more nearly 
approximates the criteria for a 20 percent rating.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors a 20 percent schedular rating for a 
painful lumbar spine disability.  The claim for a schedular 
disability rating greater than 10 percent is therefore 
granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  Colayong v. West 12 Vet. App. 524, 536 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veteran has specifically requested TDIU on a schedular or 
extraschedular basis.  This claim will be addressed in the 
REMAND portion of the decision.  
See VAOPGCPREC. 6-96. 


ORDER

An initial schedular rating higher than 10 percent for a left 
knee limitation of flexion is denied.  

A separate 10 percent initial schedular rating for a left 
knee limitation of extension is granted, subject to the laws 
and regulations governing payment of monetary benefits. 

A 20 percent schedular rating for the service-connected 
thoracolumbar spine disability is granted, subject to the 
laws and regulations governing payment of monetary benefits. 


REMAND

Where the Veteran raises the question of unemployment due to 
the disability for which an increased rating is sought, then 
the Board must consider a total rating based on individual 
unemployability (TDIU) as a result of that disability.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  VAOPGCPREC 6-96 
also holds that where the appellant has raised the issue of 
entitlement to an extraschedular rating or a TDIU rating but 
the record contains no evidence which would render the claim 
plausible, the Board may, subject to the considerations 
expressed in VAOPGCPREC 16-92 and Bernard v. Brown, 4 Vet. 
App. 384 (1993), determine that referral to the appropriate 
officials for consideration of an extraschedular rating or a 
TDIU rating is not warranted.  In this case, the Veteran's 
assertion of unemployability due to service-connected 
disabilities is credible and renders the claim plausible. 

A June 2005 VA general medical compensation examination 
report reflects that the examining physician felt that the 
Veteran was employable; however, the physician failed to 
consider service-connected tinnitus, rated 10 percent, and 
the physician could not have considered the higher ratings 
assigned in the decision above.  Moreover, the June 2005 VA 
audiometry report does not discuss the effects on 
occupational functioning and daily activities.  In Martinak, 
supra, the Court stressed that audiologists must describe the 
effects on occupational functioning and daily activities so 
that it can be determined if an extra-schedular evaluation 
may be assigned.  

Considering the functional effects of a hearing loss 
disability and other service-connected disabilities involves 
the application of 38 C.F.R. § 3.321(b).  That subsection 
calls for referral for an extra-schedular rating.  

38 C.F.R. § 3.321(b) (2009) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  In this 
case, the percentage standards for TDIU are not met under 
38 C.F.R. § 4.16 (a).  Where the percentage standards are not 
met, TDIU may nevertheless be assigned under 38 C.F.R. § 4.16 
(b) or under § 3.321(b); however, the Board is precluded from 
considering TDIU under 38 C.F.R. § 4.16 (b) or § 3.321(b) 
prior to consideration by the Director, Compensation and 
Pension Service.  Therefore, this matter must first be 
remanded to the Director, Compensation and Pension Service 
for appropriate action.  VAOPGCPREC 6-96.  

It is unclear whether there are pertinent Social Security 
Administration (SSA) records available.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993) (Board erred when it failed to 
provide reasons and bases for its conclusion that SSA records 
were not relevant to the claim).  The AMC should take any 
step appropriate to determine whether pertinent SSA records 
exist. 

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as 
necessary, including ascertaining whether 
there are pertinent SSA records, and then 
submit the claim to the Director, 
Compensation and Pension Service, for 
extraschedular consideration in accordance 
with 38 C.F.R. § 4.16(b) and § 3.321 (b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


